        Case 1:13-cv-08580-GWG Document 162 Filed 05/31/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STARR INDEMNITY & LIABILITY COMPANY,

                      Plaintiff,
                                                               13 Civ. 8580 (GWG)
vs.

BRIGHTSTAR CORP. et al.,

                      Defendants.


                            PLAINTIFF'S NOTICE OF MOTION
                                 TO SEAL DOCUMENTS

       PLEASE TAKE NOTICE that, upon the accompanying memorandum of law in support

of this motion, the accompanying Declaration of William Lang in Support of Plaintiff's Motion

to Seal Documents executed on May 30, 2019, and the accompanying Declaration of Kevin J.B.

O'Malley in Support of Plaintiff's Motion to Seal Documents executed on May 31, 2019 and the

exhibits thereto, Plaintiff Starr Indemnity & Liability Company will move this Court, before the

Honorable Gabriel W. Gorenstein, United States Magistrate Judge, United States Court House,

500 Pearl Street, Courtroom 6B, New York, New York, as soon as counsel may be heard, for an

order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure and the Court's inherent

power ordering that the following portions of two documents that were filed under seal by

Defendants Brightstar Corp. and Brightstar Germany GmbH may remain under seal: (1) portions

of Exhibit 9 to the Declaration of Charles P. Edwards, Esq. in Support of Brightstar's Notice of

Motion for Partial Summary Judgment executed on May 25, 2018 (ECF Doc. 134); and (2)

portions of Exhibit 9 that appear and are quoted on page 23 of Brightstar's Reply in Support of

Motion for Partial Summary dated July 24, 2018 (ECF Doc. 148), and granting such other and

further relief as the Court deems just and proper under the circumstances.
       Case 1:13-cv-08580-GWG Document 162 Filed 05/31/19 Page 2 of 2



Dated: New York, New York
       May 31, 2019

                                   NICOLETTI HORNIG & SWEENEY
                                   Attorneys for Plaintiff

                             By:   S/ John A.V. Nicoletti
                                   John A.V. Nicoletti
                                   Nooshin Namazi
                                   Kevin J.B. O'Malley
                                   Wall Street Plaza
                                   88 Pine Street, Seventh Floor
                                   New York, New York 10005
                                   (212) 220-3830
                                   jnicoletti@nicolettihornig.com
                                   nnamazi@nicolettihornig.com
                                   komalley@nicolettihornig.com




                                     2
